UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7158


KENNETH WHITE,

                 Plaintiff – Appellant,

          v.

EXPERIAN CONSUMER FRAUD ASSISTANCE; TRANS UNION CONSUMER;
EQUIFAX CUSTOMER ACCOUNTS; HUNTINGTON MTG COMPANY,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. John Preston Bailey,
District Judge. (1:16-cv-00049-JPB-MJA)


Submitted:   December 15, 2016             Decided:   December 21, 2016


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth White, Appellant Pro Se. Joseph N. Parsons, JONES DAY,
Pittsburgh, Pennsylvania; William R. Brown, Robert J. Schuckit,
SCHUCKIT & ASSOCIATES PC, Zionsville, Indiana; Vincent M.
Roskovensky, CLARK HILL PLC, Pittsburgh, Pennsylvania; John
Joseph Meadows, STEPTOE & JOHNSON, PLLC, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth    White    appeals      the   district      court’s    orders

dismissing    his   complaint   for   failure   to    state   a   claim   and

denying reconsideration.        We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         White v. Experian Consumer Fraud,

No. 1:16-cv-00049-JPB-MJA (N.D. W. Va. Aug. 15, 2016).              We also

deny White’s motion for default judgment.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                      2